Citation Nr: 1235318	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a recurrent skin disorder of the feet.

2.  Entitlement to service connection for bilateral eye disability, to include photophobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has rephrased the issues listed on the title page to better reflect the Veteran's contentions.

In a written statement received in March 2011, the Veteran withdrew his request for a hearing before the Board.

A review of the Virtual VA electronic storage system does not reveal any documents pertinent to the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for a recurrent skin disorder of the feet.  His service treatment records (STRs) reflect his treatment for dermatophytosis in August and September 1974.  He has alleged recurrent symptoms of similar symptomatology to the current day.  His available post-service treatment records do not reflect treatment or diagnosis of any skin disorder involving the feet.  On this set of facts, VA examination is required to determine the current nature and probable etiology of the Veteran's current skin complaints involving the feet.  38 C.F.R. § 3.159(c)(4) (medical examination or opinion required when the record contains competent evidence of an inservice event, and competent evidence of persistent or recurrent symptoms of disability).

The Veteran also seeks to establish his entitlement to service connection for a bilateral eye disability, to include photophobia.  His STRs reflect his June 1973 treatment for sun sensitivity, his May 1974 treatment for conjunctivitis, and a September 1974 report of photophobia.  His available post-service medical records reflect current diagnoses of presbyopia, nuclear sclerosis cataract, peripheral corneal opacity, myopia and astigmatism.

The Veteran alleges the onset of chronic photosensivity during service, which he relates to a sun glare injury to his eyes.  In light of his report of chronic photosensivity which had its onset during service, the Board finds that medical opinion is necessary to determine the nature and etiology of his photosensivity symptoms, to include whether any currently diagnosed eye disorder had its onset in service or is related to an event during active service.  38 C.F.R. § 3.159(c)(4).

On remand, the RO should notify the Veteran of its inability to obtain clinical records of his reported treatment at the VA Medical Centers in St. Petersburg, Florida and Houston, Texas, as required by 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of VA's inability to obtain clinical records of his reported treatment at the VA Medical Centers in St. Petersburg, Florida and Houston, Texas, as required by 38 C.F.R. § 3.159(e).

2.  Associate with the claims folder clinical records of the Veteran's relevant treatment at the Montgomery, Alabama VA Medical Center since June 27, 2008.

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the current nature and probable etiology of his current skin complaints involving the feet.  The contents of the claims folder must be provided to the examiner for review.  Following interview of the Veteran, review of the claims folder and examination, the examiner should answer the following questions:

	a) identify all current skin disorders involving the feet; and

	b) whether it is at least as likely as not that any currently manifested skin disorder of the feet had its onset during active service OR, alternatively, is related to an event during active service, to include the Veteran's treatment for dermatophytosis in August and September 1974?

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his photosensivity symptoms, to include whether any currently diagnosed eye disorder had its onset in service or is related to an event during active service.  The contents of the claims folder must be provided to the examiner for review.  Following interview of the Veteran, review of the claims folder and examination, the examiner should answer the following questions:

	a) identify all current disorders involving the eyes; and

	b) whether it is at least as likely as not that any currently manifested eye disorder (other than refractive error) had its onset during active service (e.g. a chronic underlying disease or injury resulting in photophobia symptoms) OR, alternatively, is related to an event during active service (e.g., such as sun glare injury alleged by the Veteran)?

In providing opinion, the examiner is requested to consider the following:
* the Veteran's allegations of a sun glare injury to the eyes resulting in photosensitivity;
* the June 1973 treatment for sun sensitivity
* the May 1974 treatment for conjunctivitis; 
* the September 1974 report of photophobia; and 
* the current diagnoses of presbyopia, nuclear sclerosis cataract, peripheral corneal opacity, myopia and astigmatism.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

